            Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ANTOINE EPPS, #365718, SID #3035947,              *

Plaintiff                                         *

v                                                 *            Civil Action No. SAG-20-522

J. MICHAEL ZIEGLER,                               *
WARDEN WALTER WEST, and
OFFICER WHITTINGTON,                              *

Defendants                                 *
                                          ***
                                   MEMORANDUM OPINION

        Self-represented Plaintiff Antoine Epps, an inmate presently incarcerated at Eastern

Correctional Institution (“ECI”) in Westover, Maryland, filed this action claiming that Officer

Whittington, a correctional officer at ECI, failed to protect him during a stabbing incident at

approximately 11:00-11:45 a.m. on January 25, 2020. ECF No. 1. On July 16, 2020, the Attorney

General of Maryland filed a Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment on behalf of Defendants J. Michael Ziegler, Warden Walter West, and Correctional

Officer Brian Whittington. ECF No. 12. Shortly thereafter, Plaintiff filed a response in opposition

along with several correspondence stating that Brian Whittington, a male officer, is not the

individual whom he claims failed to protect him. ECF Nos. 13, 14, 15, 16. Rather, Plaintiff states

that the intended defendant correctional officer is a young woman aged approximately 22-25 years

old, about 5’4” tall and heavy set, who served as the tier officer at the time of the alleged incident.

Id. By Order dated August 14, 2020, the Court directed Defendants to identify the officer

described by Plaintiff or to provide the duty roster for the date in question. ECF No. 18.

        On September 2, 2020, Defendants responded to the Court’s Order and provided the names

of two female correctional officers who were assigned to the Housing Unit at the time of the
          Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 2 of 9



incident. ECF No. 20. Defendants also allowed Plaintiff to view the corresponding institutional

surveillance video. See ECF No. 17. On September 14, 2020, Plaintiff filed a Motion to Appoint

Counsel. ECF No. 24. The following day, he filed a request to amend his Complaint to include

nine additional defendants. ECF No. 25.

       A hearing is not necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that

follow, Defendants’ Motion shall be granted, and the Complaint will be dismissed without

prejudice due to Plaintiff’s failure to exhaust administrative remedies. Because amendment of the

Complaint to include additional defendants would be futile, Plaintiff’s request to amend the

Complaint and his Motion to Appoint Counsel shall be denied.

                                            Background

       Plaintiff claims that sometime between 11 and 11:45 a.m. on January 25, 2020, he was

attacked while walking from his cell and into the recreation hall at ECI. Complaint, ECF No. 1 at

2-3. Plaintiff was stabbed multiple times in the face, above his left eye. Id. at 3. While grabbing

onto the assailant, Plaintiff noticed officers watching from the other side of the fence, but they did

not call for help. Id. Plaintiff was unsuccessful in attempting to disarm the assailant, and he

suffered additional stab wounds. Id. Several minutes passed before correctional officers came to

the recreation hall and sprayed mace. Id. The assailant, however, kept stabbing Plaintiff. Id.

Officers eventually restrained the assailant and brought Plaintiff to the medical unit. Id. at 3-4.

Plaintiff was subsequently taken to a hospital for treatment and later discovered that he suffered

permanent injuries. Id. at 2, 4.

       Plaintiff filed his Complaint in this Court less than one month later. See id. at 5 (indicating

that Complaint was signed on February 22, 2020). Plaintiff states that he did not file a grievance

as required by the prison’s administrative remedy procedures (“ARP”) because “Administrative



                                                  2
         Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 3 of 9



Remedy can’t award me the relief that I’m seeking.” Id. at 2.

       A search of the Division of Correction’s (“DOC”) ARP records shows that Plaintiff filed

an ARP regarding the incident on March 23, 2020. Decl. of Kristina Donnelly, ECF No. 12-3 at

1, 4. However, Plaintiff improperly submitted that ARP to the DOC Headquarters. See id. at 3-4.

Therefore, by letter dated March 30, 2020, the Office of the Commissioner notified Plaintiff that

his ARP would be redirected to the Warden of ECI, pursuant to Code of Maryland Regulations

(“COMAR”) 12.01.28.10. Id. at 3. The appropriate department at ECI received the ARP on April

2, 2020. Decl. of. Susan Shumaker, ECF No. 12-4 at 6. After reviewing the submission, the ARP

Coordinator noted that additional information was needed and directed Plaintiff to resubmit the

complaint on new forms. Id. Plaintiff did not resubmit the complaint, and the ARP was dismissed

on April 17, 2020. Id. at 3.

       There is no record of Plaintiff filing an ARP appeal with the DOC, nor is there a record of

the Warden receiving correspondence from Plaintiff about the incident. ECF No. 12-3 at 1; ECF

No. 12-4 at 1. In addition, a review of the Inmate Grievance Office (“IGO”) did not reveal any

grievances filed by Plaintiff concerning the incident as of April 15, 2020. Decl. of Pamela White,

ECF No. 12-5.

                                       Standards of Review

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the




                                                 3
         Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 4 of 9



elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).

        Rule 56(a) provides that summary judgment should be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is genuine if ‘a reasonable

jury could return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d

308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir.

2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing law.’”

Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Accordingly, “the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment[.]” Anderson, 477 U.S. at 247-48 (emphasis in original).

The court must view the evidence in the light most favorable to the nonmoving party, Tolan v.

Cotton, 572 U.S. 650, 656-57 (2014) (per curiam) (citation and quotation omitted), and draw all

reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations

omitted); see also Jacobs v. NC. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015).

At the same time, the court must “prevent factually unsupported claims and defenses from

proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir.

2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

                                           Discussion

   I.      Failure to Exhaust

        Defendants raise the affirmative defense that Plaintiff has failed to exhaust his

administrative remedies as to all of his claims. Motion to Dismiss, ECF No. 12-1 at 7-10. If

Plaintiff’s claims have not been properly presented through the administrative remedy procedure,



                                                4
          Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 5 of 9



they must be dismissed pursuant to the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C.

§1997e.

       The Prisoner Litigation Reform Act provides, in pertinent part:

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.

42 U.S.C. § 1997e(a).     For purposes of the PLRA, “the term ‘prisoner’ means any person

incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison

conditions” encompasses “all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286 F.Supp.2d 523, 528

(D. Md. 2003), aff’d, 98 Fed. App’x. 253 (4th Cir. 2004).

       Although exhaustion under § 1997e(a) is not a jurisdictional prerequisite, the plaintiff must

nonetheless exhaust before this Court will hear the claim. See Jones v. Bock, 549 U.S. 199, 215-

16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d 674, 682 (4th Cir. 2005). The

exhaustion requirement “allow[s] a prison to address complaints about the program it administers

before being subjected to suit, reducing litigation to the extent complaints are satisfactorily

resolved, and improving litigation that does occur by leading to the preparation of a useful record.”

Bock, 549 U.S. at 219. It is designed so that prisoners pursue administrative grievances until they

receive a final denial of the claims, appealing through all available stages in the administrative

process. Chase, 286 F. Supp. 2d at 530.




                                                 5
         Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 6 of 9



       Because the Court may not consider an unexhausted claim, see Bock, 549 U.S. at 220, in

this very real sense, exhaustion prior to federal suit is mandatory. Ross v. Blake, 578 U.S. ____,

136 S.Ct. 1850, 1857 (2016). Therefore, a court ordinarily may not excuse a failure to exhaust.

Ross, 136 S.Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000) (explaining “[t]he

mandatory ‘shall’. . . normally creates an obligation impervious to judicial discretion”)).

       Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88, 93

(2006). Importantly, however, the court must ensure that “any defects in exhaustion were not

procured from the action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d

1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Moreover, an

inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a); see Ross, 136 S.Ct. at 1855.

An administrative remedy is not “available” where the prisoner, “through no fault of his own, was

prevented from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008)

(citing Aquilar-Avellaveda, 478 F. 3d at1225); Kaba, 458 F.3d at 684.

       Inmates housed at an institution operated by the Maryland Department of Public Safety

and Correctional Services (“DPSCS”) may avail themselves of the administrative grievance

process which is designed for “inmate complaint resolution.” See generally Md. Code (2008 Repl.

Vol.), Correctional Services Article (“C.S.”), §§ 10-201 et seq.; COMAR 12.07.01.01B(1)

(defining ARP). If an ARP is filed and denied, the prisoner may appeal the denial within 30 days

to the Commissioner of Correction. If the Commissioner of Correction denies the appeal, the

prisoner may file a grievance with the IGO, also within 30 days. OPS.185.0002.05D; C.S. § 10-

206(a); C.S. § 10-210; COMAR 12.07.01.05B. If the grievance is determined to be “wholly

lacking in merit on its face,” the IGO may dismiss it without a hearing. C.S. § 10-207(b)(1); see



                                                 6
             Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 7 of 9



COMAR 12.07.01.07B. An order of dismissal constitutes the final decision of the Secretary of

DPSCS for purposes of judicial review. C.S. § 10-207(b)(2)(ii).

         Here, it appears that Plaintiff was aware of the administrative grievance process and the

process was available to him. However, he chose not to file a grievance because he believed

“Administrative Remedy can’t award me the relief that I’m seeking.” ECF No. 1 at 2. Although

Plaintiff attempted to submit an ARP after initiating this suit, that ARP was eventually dismissed

due to Plaintiff’s failure to follow the submission guidelines. See generally ECF No. 12-4. In

any event, exhausting administrative remedies after a complaint is filed will not save a case from

dismissal for failure to exhaust administrative remedies. See Neal v. Goord, 267 F.3d 116, 121-

22 (2d Cir. 2001) (overruled on other grounds). In Freeman v. Francis, 196 F.3d 641, 645 (6th

Cir. 1999), the court stated: “The plain language of the statute [§ 1997e(a)] makes exhaustion a

precondition to filing an action in federal Court . . . . The prisoner, therefore, may not exhaust

administrative remedies during the pendency of the federal suit.” See Kitchen v. Ickes, Civil Action

No. DKC-14-2022, 2015 WL 4378159, at *8 (D. Md. July 14, 2015); see also Blackburn v. S.

Carolina, No. C A 006-2011-PMD-BM, 2009 WL 632542, at *1 (D.S.C. Mar. 10, 2009), aff'd,

404 F. App’x 810 (4th Cir. 2010).

         As discussed above, the PLRA requires that inmates exhaust all available remedies.

Because Plaintiff failed to do so, his Complaint shall be dismissed without prejudice.1

   II.         Plaintiff’s Motions

         Plaintiff has filed correspondence requesting leave to amend his Complaint to add nine

defendants. ECF No. 25. Federal Rule of Civil Procedure 15(a) requires that leave to file an

amended complaint should be “freely given when justice so requires.” Fed. R. Civ. P. 15(a)(2).



         1
             In light of this ruling, the Court need not address Defendants’ remaining arguments.
                                                       7
         Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 8 of 9



“A motion to amend should be denied ‘only when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the moving party, or the amendment would

be futile.’” HCMF Corp. v. Allen, 238 F.3d 273, 276 (4th Cir. 2001) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999)). To determine whether a proposed Amended

Complaint would be futile, the Court reviews the revised complaint under the standard used to

evaluate a motion to dismiss for failure to state a claim. Katyle v. Penn Nat. Gaming, Inc., 637

F.3d 462, 471 (4th Cir. 2011).

       Here, Plaintiff has failed to exhaust all claims arising from the January 25, 2020 incident.

Because his proposed amendment seeks only to add new defendants while maintaining the same

unexhausted claims, amendment would be futile. Therefore, Plaintiff’s request to amend the

Complaint shall be denied.

       Also pending is Plaintiff’s Motion to Appoint Counsel. ECF No. 24. The Court may,

pursuant to 28 U.S.C. § 1915(e)(1) (2012), appoint an attorney to represent any person “proceeding

in forma pauperis who is “unable to afford counsel.” There is no absolute right to appointment of

counsel. See Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Rather, a federal district court

judge’s power to appoint counsel under 28 U.S.C. § 1915(e)(1), is a discretionary one, and may be

considered where an indigent claimant presents exceptional circumstances. See Cook v. Bounds,

518 F.2d 779 (4th Cir. 1975); see also Branch v. Cole, 686 F.2d 264 (5th Cir. 1982). The question

of whether such circumstances exist in a particular case hinges on the characteristics of the claim

and the litigant. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984). Where a colorable

claim exists but the litigant has no capacity to present it, counsel should be appointed. Id.

       In support of his motion, Plaintiff reaffirms his belief that ECI correctional officers failed

to protect him and that he was injured as a result. ECF No. 24. As his case is not proceeding,



                                                 8
         Case 1:20-cv-00522-SAG Document 26 Filed 10/05/20 Page 9 of 9



however, appointment of counsel is not warranted.

                                          Conclusion

       Defendants’ Motion to Dismiss or, in the Alternative, Motion for Summary Judgment is

granted. The Complaint will be dismissed without prejudice for failing to exhaust administrative

remedies prior to instituting this lawsuit. Because the proposed amendment of the Complaint

would be futile, Plaintiff’s request to amend and his Motion to Appoint Counsel will be denied.

       A separate Order follows.



Date: October 5, 2020                       __________/s/__________________
                                            Stephanie A. Gallagher
                                            United States District Judge




                                               9
